DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 16-18 recite the term “absorber” but there is no written description of this term in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ren (US 2017/0186973).

Regarding Claims 1-4, 20 Ren teaches generic Formula I-II (pg 1):

    PNG
    media_image1.png
    727
    450
    media_image1.png
    Greyscale

	A1-A10 are viewed as functionally equivalent substituents represented by a finite set of options which upon selection gives rise to obvious variants of Formula I-II. One 
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Ren’s generic Formula I-II by selecting various functional equivalent substituents A1-A10 which would have included the above variants which reads on the instant limitations, absent unexpected results (per claims 1-4, 20).


Regarding Claims 5-6, 21, Ren teaches the invention of claim 1. Compound 4  is derived from generic Formula II-II (pg 1):
    PNG
    media_image2.png
    630
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    408
    media_image3.png
    Greyscale

	The office views the above as inclusive of R3 or R6 as a C12 biphenyl group which reads on Bb as a phenyl group substituted with a phenyl group (per claim 7).
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula I-II by selecting various functional equivalent substituents R1-R8 which would have included the above variants which reads on the instant limitations, absent unexpected results (per claims 5-6, 21).

Regarding Claim 7, Ren teaches applicants’ Formula 1, as discussed above. Ren teaches an intermediate material used in the synthesis of Compound 3 represented by 2-bromo-4-fluorobenzonitrile (page 18):


    PNG
    media_image4.png
    138
    144
    media_image4.png
    Greyscale
(per claim 7).
Regarding Claims 8-9, 22, Ren teaches an organic photoelectric apparatus (OLED, paragraph 51) includes an anode substrate, at least one organic layer formed over the anode substrate, and a cathode formed over the organic layer. The organic layer includes at least one nitrogen-containing heterocyclic compound having a general formula (I) (generic Formula I-II) (paragraph 11) (per claims 8-9). 
The organic layer may be formed by any appropriate process, such as a thermal evaporation process, a sputtering process, a spin-coating process (solution based), a dip-coating process (solution based), or an ion deposition process, etc (paragraph 75) (per claim 22).

Regarding Claims 10-11, 19, Ren teaches an OLED comprising a light-emitting layer which may include the disclosed generic Formula I-II as the host material and Ir(ppy).sub.3 as the blue phosphorescence doping material (paragraph 126) which is viewed as a composition (per claims 10-11, 19).

Regarding Claims 12, 17, Ren teaches an OLED utilizing the disclosed generic Formula I-II including a substrate layer 100, and an anode layer 110 formed over the substrate layer 100. The anode layer 110 and the substrate layer 100 may be referred as an anode substrate. The OLED may also include at least a light-emitting layer 130 
The light-emitting layer 130 may be made of one or more of the disclosed compounds (generic Formula I-II) (paragraph 65). A hole transport layer (HTL) 140 may be formed between the light-emitting layer 130 and the anode layer 110. That is, the HTL 140 and the light-emitting layer 130 are in between the anode layer 110 and the cathode layer 120 of the OLED. The HTL 140 may transport the holes to the light-emitting layer 130 (paragraph 66). An electron transport layer (ETL) 150 may be formed between the cathode layer 120 and the light-emitting layer 130. That is, the HTL 140, the light-emitting layer 130 and the ETL 150 may be in between the anode layer 120 and the cathode layer 110. The ETL 150 may transport electrons to the light-emitting layer 130 (paragraph 67) (per claims 12, 17).
Ren teaches an OLED comprising a light-emitting layer which may include the disclosed generic Formula I-II as the host material (paragraph 126) (per claim 12).

		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786